 
 
Exhibit 10.1
 
EXECUTION COPY
 
SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED & RESTATED EMPLOYMENT AGREEMENT, dated as of 3 July 2009 (this
“Agreement”), by and between Virgin Media Inc. (f/k/a NTL Incorporated), a
Delaware corporation (the “Company”), and James F. Mooney (the “Executive”).
 
WHEREAS, the Executive has been employed as the Chairman of the Board of
Directors of the Company (the “Board”) since 3 March 2006, pursuant to the terms
of an amended and restated employment agreement dated as of 5 July 2006 (“First
Amended and Restated Agreement”); and
 
WHEREAS, the Company and the Executive each desire to further amend and restate
the First Amended and Restated Agreement in its entirety to extend the
Employment Term, provide for a transition of certain of the Executive’s
responsibilities to the Company’s Chief Executive Officer (the “CEO”) and to
provide for certain additional restricted stock grants to the Executive;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.           Amendment; Employment Term. The First Amended and Restated
Agreement is hereby amended and restated in its entirety by this
Agreement.  Except for earlier termination as provided for in Section 7, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, subject to the terms and provisions of this Agreement, for the
period commencing on 1 May 2009 (the “Restatement Effective Date”) and ending on
31 December 2010 (the “Employment Term”).
 
2.  Duties and Responsibilities.
 
(a)     General.  During the Employment Term and subject to Subsection (b) of
this Section 2, the Executive shall serve as the Chairman of the Board and shall
perform such duties, services and responsibilities on behalf of the Company and
its subsidiaries as may be determined from time to time by the Board.  In
performing such duties hereunder, the Executive will report directly to the
Board.  The Executive shall devote substantial business time, attention and
skill to the performance of such duties, services and responsibilities, and will
use his best efforts to promote the interests of the Company.
 
(b)           Transition of Certain Responsibilities.  The Executive and the
Company agree that the Executive’s duties and responsibilities hereunder shall
be transitioned to the CEO over the course of the Employment Term.  The
Executive shall meet with the Compensation Committee of the Board (“Compensation
Committee”) or its Chairman at such times as the Chairman of the Compensation
Committee shall request to discuss the progress of the Executive in
transitioning these responsibilities.
 
3.           Cash Compensation.  In full consideration of the performance by the
Executive of the Executive’s obligations during the Employment Term, the
Executive shall be compensated as follows:
 
(a)           Base Salary.  The Executive shall be eligible to receive a base
salary during the Employment Term at an annual rate of $1,250,000 per year (the
“Base Salary”).  The Base Salary is payable in accordance with the normal
payroll practices of the Company then in effect.
 
(b)           Incentive Bonus.  The Executive shall participate in the Company’s
cash bonus plans, with an on-target bonus percentage of 100% (0-200%) of base
salary, provided that for bonus purposes his base salary shall be deemed to be
$400,000 and that no personal multiplier shall apply in the calculation of his
bonus (the “Bonus”).
 
(c)           Clawback.  If the Compensation Committee determines that the
Executive’s gross negligence, fraud or other misconduct has contributed to the
Company having to restate all or a portion of its financial statements the
Compensation Committee may if it determines in its sole judgment that it is in
the Company’s interest to do so require reimbursement by the Executive of any
payment made under any bonus arrangement where: (i) the payment under that bonus
arrangement was predicated upon achieving certain financial results that were
subsequently the subject of a restatement of Company financial statements filed
with the Securities and Exchange Commission and/or the satisfaction of financial
results or other performance metric criteria which the Compensation Committee
subsequently determined were materially inaccurate; (ii) the Compensation
Committee determines that the Executive’s gross negligence, fraud or other
misconduct contributed to the need for the restatement and/or inaccuracy; and
(iii) a lower bonus payment or award would have been made to the Executive based
upon the restated financial results or accurate financial results or performance
metric criteria. In any such case the Company may, to the extent permitted by
applicable law, recover from the Executive, whether or not he remains in
employment with the Company, the amount by which the Executive’s bonus
payment/award for the relevant period exceeded the lower payment/award, if any,
that would have been made based on the restated financial results or accurate
financial results or performance metric criteria. The Executive agrees that he
will upon demand by the Company repay to the Company the sum so demanded within
21 days of receiving the demand for payment and whether or not he remains the
employee of the Company together with interest whichever is the greater of 5% or
1% above the Bank of England minimum lending rate from time to time from the
date of the bonus payment or award to the date of actual repayment.
 
4.           Equity-Based Compensation.   As of the date hereof, the Company
will grant to the Executive 625,000 shares of common stock of the Company, on
the terms and conditions as described on Exhibit A and as set forth in the
Restricted Stock Agreement attached in Exhibit A (the “Restricted Stock
Agreement”).
 
5.           Benefits.  During the Employment Term, the Executive shall be
entitled to: (i) participate in health insurance and life insurance plans,
policies, programs and arrangements in accordance with the Company’s policy then
in effect, to the extent the Executive meets the eligibility requirements for
any such plan, policy, program or arrangement and (ii) reimbursement for travel
expenses in accordance with the Company’s policy then in effect.
 
6.           Taxes.  The Executive shall be solely responsible for taxes imposed
on the Executive by reason of any compensation and benefits provided under this
Agreement and all such compensation and benefits shall be subject to applicable
withholding taxes.
 
7.           Termination.  The Executive’s employment with the Company and the
Employment Term shall terminate upon the expiration of the Employment Term or
upon the earlier occurrence of any of the following events (the date of
termination, the “Termination Date”):
 
(a)           The death of the Executive (“Death”).
 
(b)           The mutual agreement between the Company and the Executive that
the employment of the Executive with the Company shall be terminated.
 
(c)           The termination of employment by the Company for Cause upon
written notice (the “Cause Notice”) to the Executive specifying the conduct
constituting Cause.  Termination of employment for “Cause” means:  (i) the
Executive is convicted of any criminal offense including fraud or breach of
trust, (ii) the willful or continued failure of the Executive to perform the
Executive’s duties hereunder (other than as a result of physical or mental
illness) or (iii) in carrying out the Executive’s duties hereunder, the
Executive has engaged in conduct that constitutes gross neglect or willful
misconduct, unless the Executive believed in good faith that such conduct was
in, or not opposed to, the best interests of the Company and its parents,
subsidiaries, associated and affiliated companies and joint ventures
(collectively, the “Company Affiliated Group”).  For all purposes of the
Executive’s employment by the Company, if the Executive’s employment is
terminated for Cause, the effective date of such termination shall be the date
of delivery of the Cause Notice.
 
(d)           The termination of employment by the Company if the Executive is
Disabled.  “Disabled” shall mean that the Executive, as of any date, has been
unable, due to physical or mental incapacity, to substantially perform the
Executive’s duties, services and responsibilities hereunder either for a period
of at least 180 consecutive days or for at least 270 days in any consecutive
365-day period, whichever may be applicable.
 
(e)           The termination of employment by the Company other than (i) for
Cause, being Disabled or Death or (ii) a termination described in Subsection (f)
of this Section 7.
 
(f)           The termination of the Executive’s employment as of 30 April 2010
upon a vote, prior to such date, of a majority of the then current members of
the Board excluding the Executive, the Company’s chief executive officer and any
other members of the Board who are executives of the Company.
 
In the event of termination of the Executive’s employment, for whatever reason
(other than Death), the Executive agrees to cooperate with the Company, its
subsidiaries and affiliates and to be reasonably available to the Company, its
subsidiaries and affiliates with respect to continuing and/or future matters
arising out of the Executive’s employment hereunder or any other relationship
with the Company, its subsidiaries or affiliates, whether such matters are
business-related, legal or otherwise.
 
Upon termination of the Executive’s employment for any reason, the Executive
shall be deemed to have resigned from the Board and from all other boards of,
and other positions with, any member of the Company Affiliated Group, as
applicable, and shall execute all such documentation required to evidence any
such resignations.
 
8.           Termination Payments.
 
(a)           If the Executive’s employment with the Company terminates pursuant
to Subsection (a), (b), (c) or (d) of Section 7 (or, for the avoidance of doubt,
upon expiration of the Employment Term), the Company shall pay the
Executive:  (i) any accrued and unpaid Base Salary as of the Termination Date
and (ii) an amount equal to such reasonable and necessary business expenses
incurred by the Executive in connection with the Executive’s employment on
behalf of the Company on or prior to the Termination Date but not previously
paid to the Executive (the “Accrued Compensation”).
 
(b)           If the Executive’s employment with the Company terminates pursuant
to Subsection (e) or Subsection (f) of Section 7, subject to the Executive’s
continued compliance with Section 9 and subject to the release described in
Subsection (d) of this Section 8 becoming effective:
 
(i)           the Company shall pay the Executive the Accrued Compensation;
 
(ii)           for the shorter of (A) the remainder of the Employment Term or
(B) the one-year period following the Termination Date, the Company shall
continue to pay the Executive the Base Salary in accordance with the normal
payroll practices of the Company;
 
(iii)           the Company shall pay, to the extent unpaid, the Bonus with
respect to services performed in 2009 and 2010 at the same time as such bonuses
are paid to employees generally and subject to the performance criteria to which
such Bonus would have been subject had the Executive remained employed through
the end of the Employment Term; provided, that, notwithstanding the foregoing,
any Bonus payable with respect to services performed in 2009 shall be paid in
2010 and any Bonus payable with respect to services performed in 2010 shall be
paid in 2011;
 
(iv)           all unvested shares of Restricted Stock granted under Section
3(i) of the Restricted Stock Agreement shall remain outstanding and eligible to
become vested at the time and subject to attainment of the performance
conditions specified therein; and
 
(iv)           all unvested shares of Restricted Stock granted under Section
3(ii) of the Restricted Stock Agreement with respect to which the fiscal year
specified therein has not been completed as of the Termination Date shall become
vested on the Termination Date without regard to whether the performance
conditions relating thereto are satisfied (and, for the avoidance of doubt,
Section 5 of the Restricted Stock Agreement shall apply to all unvested shares
of Restricted Stock granted under Section 3(ii) of the Restricted Stock
Agreement with respect to which the applicable fiscal year has been completed
but with respect to which the Compensation Committee’s determination whether the
applicable performance conditions have been satisfied has not been made as of
the Termination Date).
 
(c)           If the Executive’s employment with the Company terminates pursuant
to Subsection (a) of Section 7, any shares granted under the Restricted Stock
Agreement and not then forfeited pursuant to the terms thereof shall become
vested on the Termination Date.
 
(d)           Release; Full Satisfaction.  Notwithstanding any other provision
of this Agreement, no severance pay or other benefits provided pursuant to
Subsection (b) of this Section 8 shall become payable or become vested under
this Agreement unless and until the Executive executes a general release of
claims substantially in a form attached hereto as Exhibit B (as reasonably
revised by the Company for changes in applicable laws); provided, that such
release becomes effective not later than 45 days following the date of
termination of employment.  The first installment of severance pay to which the
Executive becomes entitled pursuant to Subsection (b)(ii) of this Section 8
shall be made on the next payroll date following the effectiveness of the
release as of which commencement is administratively practicable and shall
include the amounts that would have otherwise been paid during the period
between the Termination Date and the effectiveness of the release.  The payments
to be provided to the Executive pursuant to this Section 8 upon termination of
the Executive’s employment shall constitute the exclusive payments in the nature
of severance or termination pay or salary continuation which shall be due to the
Executive upon a termination of employment and shall be in lieu of any other
such payments under any plan, program, policy or other arrangement which has
heretofore been or shall hereafter be established by any member of the Company
Affiliated Group.
 
(e)           Effect of Section 409A of the Internal Revenue Code.  If the
Executive is a “specified employee” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder, any severance
payments to the Executive which are subject to Section 409A shall not commence
until six months from the Termination Date, and the first payment after such
period shall include all prior severance payments that would have been paid
during such six month period if Section 409A had not been applicable thereto.
 
9.           Executive Covenants.
 
(a)           Confidentiality.  The Executive agrees and understands that the
Executive has been, and in the Executive’s position with the Company the
Executive will be, exposed to and receive information relating to the
confidential affairs of the Company Affiliated Group, including without
limitation technical information, business and marketing plans, strategies,
customer (or potential customer) information, other information concerning the
products, promotions, development, financing, pricing, technology, inventions,
expansion plans, business policies and practices of the Company Affiliated
Group, whether or not reduced to tangible form, and other forms of information
considered by the Company Affiliated Group to be confidential and in the nature
of trade secrets.  The Executive will not knowingly disclose such information,
either directly or indirectly, to any person or entity outside the Company
Affiliated Group without the prior written consent of the Company; provided,
however, that (i) the Executive shall have no obligation under this Section 9(a)
with respect to any information that is or becomes publicly known other than as
a result of the Executive’s breach of the Executive’s obligations hereunder and
(ii) the Executive may (x) disclose such information to the extent he determines
that so doing is reasonable or appropriate in the performance of the Executive’s
duties or, (y) after giving prior notice to the Company to the extent
practicable, under the circumstances, disclose such information to the extent
required by applicable laws or governmental regulations or by judicial or
regulatory process.  The Executive shall comply with the Company’s data
protection policies.  Upon termination of the Executive’s employment, the
Executive shall promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Executive in the course of or otherwise in connection
with the Executive’s services to the Company Affiliated Group during or prior to
the Employment Term.
 
(b)           Non-Competition and Non-Solicitation. During the period commencing
upon the Restatement Effective Date and ending on the one-year anniversary of
the termination of the Executive’s employment with the Company, the Executive
shall not, as an employee, employer, stockholder, officer, director, partner,
colleague, consultant or other independent contractor, advisor, proprietor,
lender, or in any other manner or capacity (other than with respect to the
Executive’s services to the Company Affiliated Group), directly or indirectly:
 
(i)           perform services for, or otherwise have any involvement with, a
business unit of a person, where such business unit competes directly or
indirectly with any member of the Company Affiliated Group by (x) owning or
operating broadband or mobile  communications networks for telephone, mobile
telephone, cable television or internet services, (y) providing mobile
telephone, fixed line telephone, television or internet services or (z) owning,
operating or providing any content-generation services or television channels,
in each case principally in the United Kingdom (the “Core Businesses”);
provided, however, that this Agreement shall not prohibit the Executive from
owning up to 1% of any class of equity securities of one or more publicly traded
companies;
 
(ii)           hire any individual who is, or within the six months prior to the
Executive’s termination was, an employee of any member of the Company Affiliated
Group whose base salary at the time of hire exceeded £65,000 per year; or
 
(iii)           solicit, in competition with any member of the Company
Affiliated Group in the Core Businesses, any business, or order of business from
any person that the Executive knows was a current or prospective customer of any
member of the Company Affiliated Group during the Executive’s employment;
 
provided, that, notwithstanding the foregoing, the Executive shall not be deemed
to be in violation of clause (i) or (iii) of the foregoing by virtue of acting
as an attorney (as partner, associate, shareholder, member or employee) or as
vice president, director or managing director or similar position at any
accounting firm, law firm, investment banking firm or consulting firm,
institutional investor or similar entity, in each case so long as the Executive
takes reasonable steps to insulate himself from the businesses and activities of
any such entity that relate to the Core Businesses during any period that this
Section 9(b) is in effect.
 
(c)           Proprietary Rights.  The Executive assigns all of the Executive’s
interest in any and all inventions, discoveries, improvements and patentable or
copyrightable works initiated, conceived or made by the Executive, either alone
or in conjunction with others, during the Employment Term and related to the
business or activities of any member of the Company Affiliated Group to the
Company or its nominee.  Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments that the Company shall in good faith deem necessary to apply for and
obtain trademarks, patents or copyrights of the United States or any foreign
country or otherwise protect the interest of any member of the Company
Affiliated Group therein.  These obligations shall continue beyond the
conclusion of the Employment Term with respect to inventions, discoveries,
improvements or copyrightable works initiated, conceived or made by the
Executive during the Employment Term.
 
(d)           Remedies.  The Executive agrees that any breach of the terms of
this Section 9 would result in irreparable injury and damage to the Company, its
subsidiaries and/or its affiliates for which the Company, its subsidiaries
and/or its affiliates would have no adequate remedy at law; the Executive
therefore also agrees that in the event of said breach or any threat of breach,
the Company, its subsidiaries and/or its affiliates, as applicable, shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all persons and/or entities acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company, its
subsidiaries and/or its affiliates may be entitled at law or in equity.  The
terms of this paragraph shall not prevent the Company, its subsidiaries and/or
its affiliates from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Executive.  The Executive and the Company further agree that the
provisions of the covenants contained in this Section 9 are reasonable and
necessary to protect the businesses of the Company Affiliated Group because of
the Executive’s access to Confidential Information and his material
participation in the operation of such businesses.  Should a court, arbitrator
or other similar authority determine, however, that any provision of the
covenants contained in this Section 9 are not reasonable or valid, either in
period of time, geographical area, or otherwise, the parties hereto agree that
such covenants should be interpreted and enforced to the maximum extent to which
such court or arbitrator deems reasonable or valid.
 
The existence of any claim or cause of action by the Executive against the
Company and/or its subsidiaries and/or its affiliates, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants contained in this Section 9.
 
10.           Executive’s Representation.  The Executive represents to the
Company that the Executive’s execution and performance of this Agreement does
not violate any agreement or obligation (whether or not written) that the
Executive has with or to any person or entity including, but not limited to, any
prior employer.
 
11.           Indemnification.
 
(a)           To the extent permitted by applicable law, the Company shall
indemnify the Executive against, and save and hold the Executive harmless from,
any damages, liabilities, losses, judgments, penalties fines, amounts paid or to
be paid in settlement, costs and reasonable expenses (including, but not limited
to, attorneys’ fees and expenses), resulting from, arising out of or in
connection with any threatened, pending or completed claim, action, proceeding
or investigation (whether civil or criminal) against or affecting the Executive
by reason of the Executive’s service from and after the Effective Date as an
officer, director or employee of, or consultant to, any member of the Company
Affiliated Group, or in any capacity at the request of any member of the Company
Affiliated Group, or an officer, director or employee thereof, in or with regard
to any other entity, employee benefit plan or enterprise (other than arising out
of the Executive’s acts of misappropriation of funds or actual fraud).  In the
event the Company does not compromise or assume the defense of any indemnifiable
claim or action against the Executive, the Company shall promptly pay to the
Executive to the extent permitted by applicable law all costs and expenses
incurred or to be incurred by the Executive in defending or responding to any
claim or investigation in advance of the final disposition thereof; provided,
however, that if it is ultimately determined by a final judgment of a court of
competent jurisdiction (from whose decision no appeals may be taken, or the time
for appeal having lapsed) that the Executive was not entitled to indemnity
hereunder, then the Executive shall repay forthwith all amounts so
advanced.  The Company may not agree to any settlement or compromise of any
claim against the Executive, other than a settlement or compromise solely for
monetary damages for which the Company shall be solely responsible, without the
prior written consent of the Executive, which consent shall not be unreasonably
withheld.  This right to indemnification shall be in addition to, and not in
lieu of, any other right to indemnification to which the Executive shall be
entitled pursuant to the Company’s Certificate of Incorporation or By-laws or
otherwise.
 
(b)           Directors’ and Officers’ Insurance.  The Company shall use its
best efforts to maintain commercially reasonable directors’ and officers’
liability insurance during the Employment Term.
 
12.           Non-Waiver of Rights.  The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by any other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of any party to enforce each and every provision
in accordance with its terms.
 
13.           Notices.  Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery, by a reputable same-day or
overnight courier service (charges prepaid), by registered or certified mail,
postage prepaid, return receipt requested or by facsimile to the recipient with
a confirmation copy to follow the next day to be delivered by personal delivery
or by a reputable same-day or overnight courier service to:
 
If to the Company:               Virgin Media Inc.
909 Third Avenue
New York, New York 10022
Attn:  Secretary
Fax:  (212) 906-8497
 
with a copy to:                      Virgin Media Inc.
Bartley Wood Business Park
Hook, Hampshire RG27 9UP
Attn: HR Director


If to the Executive, to the address most recently provided by the Executive to
the Company and contained in the Company’s records
 
14.           Binding Effect/Assignment.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns.  Notwithstanding the provisions of
the immediately preceding sentence, the Executive shall not assign all or any
portion of this Agreement without the prior written consent of the Company.
 
15.           Entire Agreement.  This Agreement (as amended and restated
hereby), the Restricted Stock Agreement and the agreements evidencing any prior
grants of equity compensation set forth the entire understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements, written or oral, between them as to such subject matter, including
the agreement between the Executive and the Company dated 5 July 2006, which
shall be null and void.
 
16.           Data Protection.  In accordance with relevant data protection
legislation, the Company will hold and process the information it collects
relating to the Executive in the course of the Executive’s employment for the
purposes of employee administration, statistical and record keeping purposes,
including information for occupational health and pension purposes.  This may
include information relating to the Executive’s physical or mental health.  Some
of the Executive’s information may be processed outside the European Economic
Area, including without limitation in the United States.  The Executive’s
information will be treated confidentially and will only be available to
authorized persons.
 
17.           Withholding: Social Security.  The Company shall have the right to
withhold or cause to be withheld from any payments made pursuant to this
Agreement all federal, state, city, foreign or other taxes and social security
or similar payments as shall be required to be withheld pursuant to any law or
governmental regulation or ruling.   Notwithstanding the foregoing, the
Executive shall remain responsible for all such amounts as he may owe in respect
of his compensation hereunder.  Any payments made pursuant to this Agreement
will be subject to US social security deductions for the Employment Term and the
Company and the Executive shall be responsible for making their respective
employer and employee contributions thereto, and the Executive hereby authorizes
the Company to deduct from any payments to be made to the Executive his employee
social security contributions and remit these to the relevant authority.
 
18.           Severability.  If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.
 
19.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without reference
to any principles of conflict of laws which might result in the application of
the laws of any other jurisdiction.  The Executive irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and any federal
court sitting in the State of New York. Each of the parties waives all right to
trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) related to or arising out of or in connection with
this Agreement and the employment and other matters that are the subject of this
Agreement and agrees that any such action, claim or proceeding may be brought
exclusively in a federal or state court sitting in the State of New York.
 
20.           Modifications and Waivers.  No provision of this Agreement may be
modified, altered or amended except by an instrument in writing executed by the
parties hereto.  No waiver by any party hereto of any breach by any other party
hereto of any provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions at the time or at
any prior or subsequent time.
 
21.           Headings.  The headings contained herein are solely for the
purposes of reference, are not part of this Agreement and shall not in any way
affect the meaning or interpretation of this Agreement.
 
22.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of the Compensation Committee of the Board of Directors, and the
Executive has hereunto set his hand, on the day and year first above written.
 

  Company:           Virgin Media Inc.          
 
By:
/s/ Bryan H. Hall       Name:  Bryan H. Hall       Title:    General Counsel   

 
 
 

  Executive:           /s/ James F. Mooney     James F. Mooney        

 

 
 


 
[Signature Page to Second Amended & Restated Employment Agreement]
 


 



--------------------------------------------------------------------------------


 
EXHIBIT A



 
VIRGIN MEDIA INC.
 
RESTRICTED STOCK AGREEMENT
 
RESTRICTED STOCK AGREEMENT, dated as of 3 July 2009, between Virgin Media Inc.,
a Delaware corporation (the “Company”), and James F. Mooney (the “Executive”),
effective as of 1 May 2009.
 
 
WHEREAS, the Executive is employed by the Company under the Second Amended &
Restated Employment Agreement, effective as of 1 May 2009 (the “Employment
Agreement”) and which has a term thereunder which expires on 30 December 2010
(such term, as may be extended by amendment of the Employment Agreement, the
“Term”);
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has reviewed and approved the terms of this
Agreement and the Employment Agreement;
 
WHEREAS, the Company wishes to grant to the Executive, and the Executive wishes
to accept from the Company, shares of common stock of the Company, par value
$0.01 per share (the “Restricted Stock”), to be granted pursuant to the Virgin
Media Inc. 2006 Stock Incentive Plan (the “Plan”);
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Grant of Restricted Stock.  The Company hereby grants to the
Executive, and the Executive hereby accepts from the Company, 625,000 shares of
Restricted Stock on the terms and conditions set forth in this Agreement.  This
Agreement is also subject to the terms and conditions set forth in the
Plan.  Capitalized terms used but not defined herein shall have the meanings set
forth in the Plan.
 
2.           Rights of Executive.  Except as otherwise provided in this
Agreement, the Executive shall be entitled, at all times on and after the date
that the shares of Restricted Stock are issued, to exercise all the rights of a
stockholder with respect to the shares of Restricted Stock (whether or not the
Transfer Restrictions thereon shall have lapsed), including the right to vote
the shares of Restricted Stock and the right, subject to Section 6 hereof, to
receive dividends thereon.  Notwithstanding the foregoing, prior to the “Release
Date” (as defined in Section 4.1), the Executive shall not be entitled to
transfer, sell, pledge, hypothecate, assign or otherwise dispose of or encumber,
the shares of Restricted Stock (collectively, the “Transfer Restrictions”),
except that, as provided in Section 4.1, the Executive may sell such number of
shares as is reasonably necessary to pay for any US federal or state income tax
that may apply as a result of vesting upon the occurrence of the relevant Lapse
Date but in no event more than 45% of such shares.
 
3.           Vesting and Lapse of Transfer Restrictions.  The Transfer
Restrictions on the Restricted Stock shall lapse and the Restricted Stock
granted hereunder shall vest as follows:
 
(i)  
Annual Group Simple Cash Flow. As to the number of shares set forth below if
performance conditions relating to annual group simple cash flow attributable to
each of the Company’s fiscal years shown below, established by the Compensation
Committee in respect of the Company’s 2009-2011 long-term incentive plan, have
been met, so long as the Executive has remained continuously employed by the
Company from the date of commencement of his employment through December 31 of
the relevant fiscal year shown below:

 
 
No of Shares
Relevant Fiscal Year
Lapse Date
187,500
2009
May 15, 2010
125,000
2010
May 15, 2011



 
  
Notwithstanding anything to the contrary provided in the Plan or otherwise, the
Transfer Restrictions on all of these shares of Restricted Stock which are then
outstanding shall not lapse and such shares of Restricted Stock shall not vest
solely due to the occurrence of an Acceleration Event.

                       
(ii)  
Comprehensive List of Objectives.  As to the number of shares set forth below if
performance conditions relating to a comprehensive list of objectives
established by the Compensation Committee in respect of the Company’s fiscal
year below have been met, so long as the Executive has remained continuously
employed by the Company from the date of commencement of his employment through
December 31 of the relevant fiscal year shown below:

 
 
No of Shares
Relevant Fiscal Year
Lapse Date
187,500
2009
May 15, 2010
125,000
2010
May 15, 2011



 
 
Notwithstanding anything to the contrary provided in the Plan or otherwise, the
Transfer Restrictions on all of these shares of Restricted Stock which are then
outstanding shall not lapse and such shares of Restricted Stock shall not vest
solely due to the occurrence of an Acceleration Event.

 
The Compensation Committee shall meet to determine whether such performance
conditions have been met promptly after the completion by the Company of the
financial reports or other information in respect of an applicable fiscal year
necessary to make such determination.  The restrictions on the shares of
Restricted Stock subject to this Section 3.1 shall lapse on the date that the
Compensation Committee determines that the applicable performance conditions
have been met in respect of an applicable fiscal year (such date, the “Lapse
Date”), and the shares of Restricted Stock shall be forfeited if the
Compensation Committee determines that such performance conditions have not been
met.  In no event shall the date of such determination occur later than the last
day of the fiscal year immediately following the fiscal year to which the
performance conditions relate.
 
4.           Escrow and Delivery of Shares.
 
4.1           Certificates representing the shares of Restricted Stock shall be
issued and held by the Company in escrow and shall remain in the custody of the
Company until the earlier of (i) the final Lapse Date (May 15, 2011) or (ii) the
date of the Executive’s termination of employment with respect to shares of
Restricted Stock that would vest on such date pursuant to the terms of the
Employment Agreement (the earlier of (i) and (ii), the “Release Date”);
provided, that in connection with any Lapse Date, the Company shall deliver to
the Executive a sufficient number of shares that have become vested on such
Lapse Date with a value equal to the Withholding Tax requirements, if any (but
in no event more than 45% of such vested shares) (the “Withholding Shares”).  As
soon as practicable after the Release Date, the shares of Restricted Stock that
have become vested pursuant to Section 3 hereof that have not previously been
delivered to the Executive shall be delivered to the Executive or the
Executive’s estate, subject to the delivery of any documents which the Company
in its discretion may require as a condition to the issuance of shares, and so
long as the Executive has satisfied all applicable Withholding Tax requirements
with respect to the Restricted Stock.
 
4.2           The Executive shall receive, hold, sell, or otherwise dispose of
those shares delivered to the Executive pursuant to Section 4.1 free and clear
of the Transfer Restrictions, but subject to compliance with all federal and
state securities laws.
 
4.3           Prior to the Release Date (or such earlier date that is applicable
to the Withholding Shares), each stock certificate shall bear a legend in
substantially the following form:
 
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture, restrictions against transfer and
rights of repurchase, if applicable) contained in the Restricted Stock Agreement
(the “Agreement”) between the registered owner of the shares represented hereby
and the Company.  Release from such terms and conditions shall be made only in
accordance with the provisions of the Agreement, a copy of which is on file in
the office of the Secretary of Virgin Media Inc.”
 
5.           Effect of Termination of Employment for any Reason.  Upon
termination of the Executive’s employment with the Company and its Affiliates,
if applicable, for any reason, the Executive shall forfeit the shares of
Restricted Stock which are then subject to the Transfer Restrictions, and, from
and after such forfeiture, such shares of Restricted Stock shall cease to be
outstanding and the Executive shall have no rights with respect thereto;
provided, that, if the Executive’s employment shall terminate after the end of a
fiscal year of the Company and prior to the date of the determination as to
whether the performance conditions applicable to such fiscal year have been met,
the shares of Restricted Stock subject to vesting in respect of such fiscal year
shall remain outstanding following the termination of the Executive’s employment
and shall vest or be forfeited when such determination is made, in either case
based on such determination; and provided, further, that the shares of
Restricted Stock shall be subject to vesting to the extent provided in the
Employment Agreement.
 
6.           Dividend Rights.  All dividends declared and paid by the Company on
shares of Restricted Stock shall be deferred until the lapsing of the Transfer
Restrictions pursuant to Section 3 hereof (and shall be subject to forfeiture
upon forfeiture of the shares of Restricted Stock as to which such deferred
dividends relate).  The deferred dividends shall be held by the Company for the
account of the Executive.  Upon the Lapse Date, the dividends allocable to the
shares of Restricted Stock as to which the Transfer Restrictions have lapsed
shall be paid to the Executive (without interest).  The Company may require that
the Executive invest any cash dividends received in additional Restricted Stock
which shall be subject to the same conditions and restrictions as the Restricted
Stock granted under this Agreement.
 
7.           No Right to Continued Employment.  Nothing in this Agreement shall
be interpreted or construed to confer upon the Executive any right with respect
to continuance of employment by the Company or any of its Affiliates, nor shall
this Agreement interfere in any way with the right of the Company or any such
Affiliate to terminate the Executive’s employment at any time.
 
8.           Withholding of Taxes.  The Executive shall pay to the Company, or
the Company and the Executive shall agree on such other arrangements necessary
for the Executive to pay, the applicable federal, state and local income taxes
required by law to be withheld (the “Withholding Taxes”), if any, upon the
vesting and delivery of the shares.  The Company shall have the right to deduct
from any payment of cash to the Executive an amount equal to the Withholding
Taxes in satisfaction of the Executive’s obligation to pay Withholding Taxes.
 
9.           Modification of Agreement.  This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto.
 
10.           Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force and effect in accordance with their terms.
 
11.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of laws principles thereof.
 
12.           Successors in Interest; Transfer.  This Agreement shall inure to
the benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Executive’s heirs, executors, administrators
and successors.  All obligations imposed upon the Executive and all rights
granted to the Company under this Agreement shall be binding upon the
Executive’s heirs, executors, administrators and successors.  This Agreement is
not assignable by the Executive.
 



--------------------------------------------------------------------------------


 
[The remainder of this page is intentionally blank.]
 


 

--------------------------------------------------------------------------------


 
 

 
VIRGIN MEDIA INC.
 
 
 
   
Name:  Bryan H. Hall
 
Title:    Secretary and General Counsel
EXECUTIVE
 
 
 
   
James F. Mooney
 



 


 

--------------------------------------------------------------------------------


 
 
EXHIBIT B

Release Agreement
 
WHEREAS, James F. Mooney (the “Executive”) was employed by Virgin Media Inc.
(the “Company”) as its Chairman of the Board of Directors pursuant to the Second
Amended and Restated Employment Agreement, dated July 3, 2009 (the “Employment
Agreement”);
 
NOW, THEREFORE, the Executive voluntarily, knowingly and willingly accepts the
payments and benefits to be made under the Employment Agreement (the “Payments
and Benefits”) in full and final settlement of any claims which the Executive
has brought or could bring against the Company in relation to the Executive’s
employment or the termination of that employment and agrees to the terms of this
Release Agreement.
 
1.           The Executive acknowledges and agrees that the Company is under no
obligation to offer the Executive the Payments and Benefits, unless the
Executive consents to the terms of this Release Agreement and does not revoke it
pursuant to paragraph 5 hereof. The Executive further acknowledges that he is
under no obligation to consent to the terms of this Release Agreement and that
the Executive has entered into this Release Agreement freely and voluntarily
after having been advised to, and had the opportunity to, obtain legal advice in
the United States.
 
2.           The Executive voluntarily, knowingly and willingly releases and
forever discharges the Company and its Affiliates, together with their
respective officers, directors, partners, shareholders, employees, agents, and
the officers, directors, partners, shareholders, employees, agents of the
foregoing, as well as each of their predecessors, successors and assigns
(collectively, “Releasees”), from any and all charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever that the Executive or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have against Releasees
by reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Executive. The release being provided
by the Executive in this Release Agreement includes, but is not limited to, any
rights or claims relating in any way to the Executive’s employment relationship
with the Company, or the termination thereof, or under any statute, including
the United States federal Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, and any other U.S. or foreign
federal, state or local law or judicial decision.
 
3.           The Executive represents that he has not sought, directly or
indirectly, any personal recovery by means of any lawsuit or other claim against
the Company or any other Releasee based on any event arising out of the matters
released in paragraph 2.
 
4.           Nothing herein shall be deemed to release (i) any of the
Executive’s rights to the Payments and Benefits or (ii) any of the benefits that
the Executive has accrued prior to the date this Release Agreement is executed
by the Executive under the Company’s employee benefit plans and arrangements, or
the Company’s Director & Officer insurance programs) or (iii) any claim for
indemnification as provided under Section 11 of the Employment Agreement.
 
5.           The Executive acknowledges that he has been offered the opportunity
to consider the terms of this Release Agreement for a period of at least
twenty-one (21) days, although he may sign it sooner should he desire. This
release of claims given by the Executive herein will not become effective until
seven days after the date on which the Executive has signed it without
revocation.  Subject to no revocation taking place, the Release Agreement will,
upon signature by both parties and the following the expiry of the revocation
period, be treated as an open document evidencing a binding agreement.
 
6.           This Release Agreement together with the Employment Agreement (as
amended hereby) constitute the entire agreement between the parties hereto, and
supersede all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof.
 
7.           Except as provided in the next following sentence, all provisions
and portions of this Release Agreement are severable.  If any provision or
portion of this Release Agreement or the application of any provision or portion
of this Release Agreement shall be determined to be invalid or unenforceable to
any extent or for any reason, all other provisions and portions of this Release
Agreement shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law; provided, however, that, to the
maximum extent permitted by applicable law, (i) if the validity or
enforceability of the release or claims given by the Executive herein is
challenged by the Executive or his estate or legal representative, the Company
shall have the right, in its discretion, to suspend any or all of its
obligations hereunder during the pendency of such challenge, and (ii) if, by
reason of such challenge, such release is held to be invalid or unenforceable,
the Company shall have no obligation to provide the Payments and Benefits.
 
11.           This Release Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
______________ .
 
 
 

  THE EXECUTIVE                      
 
James F. Mooney
 

 
 



  VIRGIN MEDIA INC.          
 
By:
        Name:        Title:           

 
 
 




